PHELAN, J.
It is argued, that the evidence objected to was inadmissible under the plea of the general issue. The plaintiff declared on a special contract, to serve as pilot on a particular boat for a season, at certain wages; and also added the common counts for work and labor, &c. He introduced evidence tending to support his special contract. Now the evidence introduced by the defendant goes to show, that the contract was different from the special contract declared on, and that it was to serve on either one of two boats-as he should be required, and that, when required, plaintiff neglected or refused to serve on one of them. This was surely in strict keeping with his plea, “ that he did not assume in manner and form as the plaintiff hath declared against him he was showing that he assumed in a different way. The testimony was entirely relevant and proper under the general issue.
There was a portion of the testimony which, if properly objected to, ought to have been excluded; that portion which speaks of a letter from the witness Cloudis, by authority of defendant, to Campbell, Owen & Co., instructing them to em*832ploy tbe plaintiff. It was not shown that any employment was ever contracted for pursuant to such letter, and this was reason enough to exclude that part of the testimony upon a proper motion to that effect. But the motion to exclude was made to all that went to show that plaintiff was employed to act as pilot as well on the Aberdeen as on the “ 8th of January /” and a general motion to that effect was properly overruled, for the reason, that the testimony to that point, as has just been shown, was relevant and proper.
In view of what has been already said, it is needless to go further, than to add, that the charges given by the court correctly set forth the principles of law applicable to the facts of the case.
There is no error in the record, and the judgment below is affirmed.